Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haller et al (US Patent No. 7,351,043).

Haller teaches:

limitations from claim 1, a hermetic compressor (10) comprising: a compressor shell (46); a terminal (38) provided of the compressor shell; a terminal guard (98) erected on the compressor shell and surrounding the terminal (38); and a terminal cover (106) mounted to the terminal guard (98) and covering the terminal (38); a terminal chamber (within cover 106; see FIG. 4) being defined by the compressor shell, the terminal guard, and the terminal cover, except for at least a body (38, at pins 72-73) of the terminal, metal portions facing the terminal chamber being generally covered with an insulator (110) such that the metal portions are not exposed to the terminal chamber, and the insulator (110) 


    PNG
    media_image1.png
    774
    658
    media_image1.png
    Greyscale



limitations from claim 2, wherein the insulating portion is formed integrally with the terminal cover (106; see surface portion 116 which is coupled to the housing at edge 115 thus forming an integral unit; C. 7 Lines 1-4);



Haller alternatively teaches:

limitations from claim 1, a hermetic compressor (10) comprising: a compressor shell (46); a terminal (38) provided of the compressor shell; a terminal guard (98) erected on the compressor shell and surrounding the terminal (38); and a terminal cover (at least the top portion of the component 106) mounted to the terminal guard (98) and covering the terminal (38); a terminal chamber (within cover 106; see FIG. 4) being defined by the compressor shell, the terminal guard, and the terminal cover, except for at least a body (38, at pins 72-73) of the terminal, metal portions facing the terminal chamber being generally covered with an insulator (110 and the sidewall portion of 106 which is formed of plastic and thus acts as an insulator; C. 6 Lines 58-59) such that the metal portions are not exposed to the terminal chamber (see FIG. 4 wherein the guide 98 and the compressor shell 46 are covered), and the insulator (110, 106) including an insulating portion that covers an inner surface of the terminal guard (98; see FIG. 4 as annotated below);


    PNG
    media_image2.png
    774
    658
    media_image2.png
    Greyscale


limitations from claims 3 and 5, wherein the insulator includes an insulating sheet (110) that covers an area of the compressor shell (46), the area facing the terminal chamber (see FIG. 4), and a gap between the insulating portion that 


    PNG
    media_image3.png
    774
    658
    media_image3.png
    Greyscale




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haller et al (US Patent No. 7,351,043) as applied to claim 1 above, and in further view of Heidecker et al (US Patent No. 8,939,735).

Haller does not teach a second insulating portion that covers the terminal body;

However, Heidecker teaches a compressor (10) having a terminal assembly (14, 54; see FIG. 3-4); the assembly including a terminal body (18) within a chamber formed by a guide (32) and a cover (78), and wherein an insulating portion (30, 40, 42, 44) is formed to cover the terminal;

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide an insulator covering on the terminal of the compressor of Haller, as taught by Heidecker, in order to further insulate and protect the terminal and pins of the assembly (see C. 3 Lines 37-53 of Heidecker).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

The following prior art teach terminal housings/casing, and covers including some form of insulation: US 10485128, US 6755631, US 2017/0276136, US 2001/0044233, US 9331420;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746